 



Exhibit 10.73.1
LEASE MODIFICATION AGREEMENT
THIS LEASE MODIFICATION AGREEMENT dated for reference the 15th day of September,
2005. In Pursuance of the Land Transfer Form Act, Part 2
BETWEEN:
855 HOMER STREET INC.
1100 – 505 Burrard Street
Vancouver, B.C.
V7X 1M5)
(the “Landlord”)
AND:
BUSINESS OBJECTS CORP.
840 Cambie Street
Vancouver, B.C.
V6B 4J2
(the “Tenant”)
AND:
BUSINESS OBJECTS AMERICAS
3030 Orchard Parkway
San Jose, California
U.S.A. 95134
(the “Indemnifier”)
WHEREAS:

A.   By a lease (“Lease”) dated December 23, 2004 between the Landlord and the
Tenant, the Tenant leased premises on lands legally described as:

Parcel Identifier: 017-524-695
Strata Lot 2, District Lot 541, Strata Plan LMS156,
together with an interest in the common property to the unit entitlement of the
strata lot as shown on Form 1
(the “Lands”).

B.   The Lease commenced on May 1, 2005, and the initial term of the Lease
terminates on April 30, 2015.   C.   The Landlord and the Tenant have agreed to
modify and extend the Lease to include additional premises on the terms and
conditions set forth in this agreement (the “Agreement”).

 



--------------------------------------------------------------------------------



 



D.   The Indemnifier is a party to the Lease and has consented to the
modification and extension of the Lease on the terms set out in this Agreement.

NOW THEREFORE in consideration of the sum of $10.00 paid by each party to each
of the other parties and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party, the Landlord and the
Tenant covenant and agree that:

1.   DEFINITIONS       In this Agreement:

  (a)   “Additional Minimum Rental” means the minimum rent for the Additional
Premises, specified in clause 4.     (b)   “Additional Premises” means that area
adjacent to the Original Leased Premises shown cross-hatched on the plan
attached as Schedule “A” hereto, consisting of the Additional Premises Area;    
(c)   “Additional Premises Area” means 22,181 square feet of rentable area on
the third floor of the Building, subject to measurement pursuant to section 3.2
of the Lease;     (d)   “Additional Premises Term” means the period commencing
on the Effective Date and terminating April 30, 2015, as such term may be
renewed pursuant to the Lease;     (e)   “Effective Date” means February 1,
2006;     (f)   “Fixturing Period” means January 1, 2006 to January 31, 2006;  
  (g)   “Lease” means the Lease referred to in Recital A above, and from and
after the Effective Date means the Lease as modified and extended by this
Agreement;     (h)   “Original Leased Premises” means the premises demised to
the Tenant under the Lease;

    and other words which are capitalized herein will have the meanings given to
them in the Lease, or in this Agreement if defined in this Agreement.

2.   DEMISE       The Landlord hereby demises and leases to the Tenant, and the
Tenant hereby leases and takes from the Landlord, the Additional Premises for
the Additional Premises Term.   3.   EXTENSION

  (a)   From and after the Effective Date, the Lease will be extended and
modified to include the Additional Premises for the Additional Premises Term as
set out in this Agreement and, except for the payment of Minimum Rental for the
Additional Premises, all provisions of the Lease will apply to the Additional
Premises as they do to the Original Leased Premises, and all references in the
Lease to “Premises” will include the Original Leased Premises and the Additional
Premises.     (b)   For the purposes of any right of renewal contained in the
Lease, including the determination of the rental rate during any such renewal
term, the Original Leased

2



--------------------------------------------------------------------------------



 



      Premises and the Additional Premises shall be considered as one premises
and any right of renewal exercised by the Tenant must be exercised with respect
to both the Original Leased Premises and the Additional Premises.

4.   MINIMUM RENTAL       The Tenant will pay to the Landlord, during the
Additional Premises Term, additional Minimum Rental (“Additional Minimum
Rental”) for the Additional Premises, monthly in advance on the first day of
each calendar month, from the Effective Date to and including April 1, 2015 the
sum of $16.00 per square foot of Additional Premises Area per annum. Additional
Minimum Rental will be treated for all purposes under the Lease as Minimum
Rental, for the Additional Premises during the Additional Premises Term and any
renewal thereof in accordance with the Lease and this Agreement.   5.   TENANT
IMPROVEMENTS       The Tenant, at its cost, will be responsible for all work
required to fixture the Additional Premises for the Tenant’s intended use.
Provided that prior to installing any such improvements or fixtures the Tenant
shall have received approval of the same in writing from the Landlord, such
approval not to be unreasonably refused by the Landlord.   6.   FIXTURING PERIOD
      The Tenant shall have possession of the Leased Premises for the Fixturing
Period for the purpose of fixturing the Additional Premises. Notwithstanding any
other provision of this Agreement and the Lease, the Tenant shall not be
required to pay any Rental for the Additional Premises during the Fixturing
Period. In the event the Tenant completes its fixturing of the Additional
Premises prior to the end of the Fixturing Period, the Tenant may occupy and
open for business in the Additional Premises prior to the Effective Date, but
the Tenant’s obligation to pay Rental for the Additional Premises shall not
begin until the Effective Date. Except with respect to the payment of Rental for
the Additional Premises during the Fixturing Period, the Tenant shall be bound
by all terms and conditions of this Agreement and the Lease during the Fixturing
Period.   7.   DEMOLITION ALLOWANCE       Subject to the provisions of this
section 7, the Landlord shall pay to the Tenant an allowance (the “Additional
Premises Demolition Allowance”) calculated on the basis of $2.00 per square foot
of the actual useable area of the Additional Premises Area (currently estimated
at $44,362.00) on the basis of the Landlord’s representation that this area has
been calculated in accordance with BOMA, and provided the Landlord delivers to
the Tenant surveyed plans showing this calculation in accordance with BOMA. It
is expressly understood and agreed that the Additional Premises Demolition
Allowance is to be paid for the purpose of reimbursing the Tenant for demolition
work to be carried out by the Tenant on the Additional Premises (the “Additional
Premises Demolition Work”). Provided the Tenant is not then in breach of the
Lease and this Agreement, and further provided that the Tenant is occupying all
of the fourth and fifth floors of the Building, the Additional Premises
Demolition Allowance shall be paid by the Landlord after the last to occur of
the following:

  (a)   the receipt by the Landlord from the Tenant of a statutory declaration
executed no less than sixty (60) days after completion of the Additional
Premises Demolition Work, stating that there are not claims of builders’ lien or
other liens or encumbrances affecting the Additional Premises with respect to
work, services, materials and equipment relating

3



--------------------------------------------------------------------------------



 



      to the Additional Premises, and that the Tenant’s designers, contractors,
subcontractors, works, and suppliers of materials and equipment have been paid
in full for all work and services performed and materials and equipment supplied
by them on or to the Additional Premises;     (b)   receipt by the Landlord of a
copy of this Agreement duly executed by the Tenant; and     (c)   receipt by the
Landlord of a written notice requesting payment of the Additional Premises
Demolition Allowance.

    The Landlord agrees that any portion of the Additional Premises Demolition
Allowance not applied by the Tenant to reimbursement of the Additional Premises
Demolition Work may be used by the Tenant as a credit against the Rental owing.

8.   TENANT IMPROVEMENT ALLOWANCE       Subject to the provisions of this
section 8, the Landlord shall pay to the Tenant an allowance (the “Additional
Premises Tenant Improvement Allowance”) calculated on the basis of $25.00 per
square foot of the Additional Premises Area. It is expressly understood and
agreed that the Additional Premises Tenant Improvement Allowance is to be paid
for the purpose of reimbursing the Tenant for a portion of its out of pocket
expenses in completing the Tenant’s Work in the Additional Premises and fully
equipping the Additional Premises with all trade equipment, lighting fixtures,
furniture and operating equipment, installing appropriate signage and moving
into the Additional Premises. Provided the Tenant is not then in material breach
of this Agreement, the Additional Premises Tenant Improvement Allowance shall be
paid by the Landlord on a monthly draw basis to the Tenant upon receipt by the
Landlord of a statutory declaration stating that there are no claims of
builders’ lien or other liens or encumbrances affecting the Additional Premises
with respect to work, services, materials and equipment relating to the
Additional Premises, and that the Tenant’s designers, contractors,
subcontractors, works, and suppliers of materials and equipment have been paid
in full for all work and services performed and materials and equipment supplied
by them on or to the Additional Premises. Notwithstanding the foregoing, the
Landlord shall not be obligated to pay the Additional Premises Tenant
Improvement Allowance until the Tenant has executed and delivered a copy of this
Agreement. The Landlord shall be permitted to set off and deduct from the
Additional Tenant Improvement Allowance any outstanding amounts owing by the
Tenant to the Landlord pursuant to the Lease or this Agreement, provided that
the Tenant is first given forty eight (48) hours notice with respect to such
outstanding amounts in order to remedy such breach.   9.   CONTINUING EFFECT    
  This Agreement as and from the date hereof will be read and construed along
with the Lease and treated as a part thereof; and the Lease, as hereby modified
and extended, will continue to be of full force and effect; and the Landlord and
Tenant confirm and ratify the Lease as hereby modified and extended.

4



--------------------------------------------------------------------------------



 



10.   ENUREMENT       This Agreement will enure to the benefit of and be binding
upon each of the Landlord and the Tenant and their respective successors and
permitted assigns.

IN WITNESS WHEREOF the Landlord, the Tenant and the Indemnifier have executed
this Agreement as of the date first above written.

                      855 HOMER STREET INC.       (LANDLORD)    
 
                   
Per:
  /s/ Suki Sekhon                                   Authorized Signatory        
   
 
  Print Name:   Suki Sekhon            
 
                   
 
                    BUSINESS OBJECTS CORP.       (TENANT)    
 
                    Per:   /s/ Susan J. Wolfe                                  
Authorized Signatory            
 
  Print Name:   /s/ Susan J. Wolfe            
 
                   
 
                    BUSINESS OBJECTS AMERICAS       (INDEMNIFIER)    
 
                    Per:   /s/ Susan J. Wolfe                                  
Authorized Signatory            
 
  Print Name:   /s/ Susan J. Wolfe            
 
                   

5



--------------------------------------------------------------------------------



 



SCHEDULE “A”
PLAN OF ADDITIONAL PREMISES AREA
[cross-hatch Additional Premises Area]

6